Title: From George Washington to Richard Henry Lee, 29 October 1775
From: Washington, George
To: Lee, Richard Henry



Dear Sir,
Cambridge 29th October 1775.

As you will be fully informed of every matter and thing relative to the army, by your own Committee I should not have given you the trouble of a Letter at this time were it not on Colo. Reeds acct—He is, as I presume you may have heard, concernd in many of the principal Causes now depending in the Courts of Pensylvania and should those Causes be press’d for tryal by his brethren of the profession it will not only do him a manifest injury in his practice and future prospects but afford room for complaint of his having neglected his business as a Lawyer this he thinks may be avoided if some of you Gentn of the Congress in the course of Conversation with the Chief Justice & others would represent the disadvantages wch must result to him in case his causes should be hurried to tryal.
That Colo. Reed is clever in his business, and useful to me, is too apparent to mention; I should do equal injustice therefore to his abilities & merit, were I not to add that his Services here

are too important to be lost, and, that I could wish to have him considerd in this point of view by your Honble Body when occasion shall favour.
I shall take it kind of you, to give me from time to time such authentick Intelligence of the Manouvres of Ministry as you think may be relied on we get none but News-Paper Accts here & those very imperfect. I am with sincere esteem & regard Dr Sr Yr Affecte friend & Countryman

Go: Washington

